DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Application no. 16/460,728, now US Patent no. 10,589,097, filed 2 July 2019, which is a continuation of US Application no. 16/111,644, now US Patent no. 10,406,367, filed 24 August 2018, which is a continuation of US Application no. 14/410,022 now abandoned, filed 19 December 2014, which is a national stage entry under 35 USC 371 of PCT/CA2013/000594 filed 21 June 2016, which claims the benefit of domestic priority from US Provisional Application no. 61/662,579, filed 21 June 2012.

Information Disclosure Statement
The information disclosure statement filed 31 January 2020 has been considered.

Response to Amendment
The preliminary amendment filed 31 January 2020 has been acknowledged.  Claims 56-75 are pending, wherein claims 56-75 are new.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 56-63, 69, 70, and 72-75 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Karamanoglu et al. (US Publication no. 2013/0030497 – disclosed by Applicant).
In regard to claim 56, Karamanoglu et al. describes a system and method for stimulation of the diaphragm via the right or left phrenic nerve (figure 1).  Karamanoglu et al. includes sensors 105 for detecting signals indicative of respiratory activity/respiratory response used to optimized stimulation parameters (para 31).  The sensors are located on an implantable lead placed in proximity to the phrenic nerve, wherein said sensors may positioned intra-thoracically and may be configured to sense a thoracic pressure signal correlated to respiratory activity (para 34, 35, 39, and 41). Information from the pressure sensors 105 is used to determine fatigue of the diaphragm, upon detection of fatigue the processing and control structures adjust one or more stimulation control parameters for calculating an electrical stimulation signal which is delivered to the phrenic nerve through a plurality of electrodes 102.  Signals are generated by pulse generator 108 (para 29, 37, and 38).

In regard to claim 58, the stimulation signals generated by the pulse generator 108 and delivered by electrodes 102 is to a branch of the phrenic nerve to activate the diaphragm (para 18, 23, 27, 28, 35).
In regard to claim 59, Karamanoglu et al. teaches measuring the heart rate as a parameter of the heart, wherein the heart rate measurement is used to determine the respiratory rate used for setting the stimulation rate (para 45 and 55).
In regard to claim 60, the nerve is the phrenic nerve (para 25, 27-29).
In regard to claim 61, the pressure is an intrathoracic pressure (para 34).
In regard to claim 62, electrodes 102 are carried on a lead and implanted in the thoracic cavity proximate the phrenic nerve (figures 1-3).
In regard to claim 63, Karamanoglu et al. teach that physiological sensors 105, which may sense thoracic pressure, wherein one pressure sensor may be implanted in the right thoracic cavity to produce a right side pressure signal (i.e., first pressure signal)  used for controlling stimulation (i.e., first electrical signal) of the right branch of the phrenic nerve, and includes a second pressure sensor implantable in the left thoracic cavity to produce a second pressure signal of the left side pressure used for controlling and delivering a second stimulation signal to the left branch of the phrenic nerve (para 39-42).
In regard to claim 69, Karamanoglu et al. describes a system and method for stimulation of the diaphragm via the right or left phrenic nerve (figure 1).  Karamanoglu et al. includes sensors 105 for detecting signals indicative of respiratory 
In regard to claim 70, Karamanoglu et al. teaches measuring the heart rate as a parameter of the heart, wherein the heart rate measurement is used to determine the respiratory rate used for setting the stimulation rate (para 45 and 55).  The heart rate may be used for the right or left phrenic nerve stimulation to establish a target range for activation of the diaphragm.
In regard to claim 72, the pressure signals of the right and left thoracic pressure measurements are intrathoracic pressures (para 34).

In regard to claims 74 and 75, electrodes 102 are carried on a lead and implanted in the thoracic cavity proximate the phrenic nerve (figures 1-3).

Allowable Subject Matter
Claims 64-68 are allowed.
Claims 71 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the step of comparing a first measured thoracic pressure with a second determined thoracic pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        20 November 2021